Citation Nr: 1755562	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as gastrointestinal symptoms, to include as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a right ankle disability, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a bilateral hip disability, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a bilateral wrist disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a bilateral elbow disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a bilateral shoulder disability, to include as due to undiagnosed illness.

9.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with depressive disorder with anxiety, currently rated as 50 percent disabling.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2015.  


REPRESENTATION

Attorney represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988, from June 1989 to September 1989, from November 1989 to December 1989, and from November 1990 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran had additional service in the Army National Guard.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2013, the Board remanded the matters for further development.  The March 2013 Board decision also granted entitlement to service connection for depressive disorder with anxiety.  In an August 2015 rating decision, the RO included the Veteran's depressive disorder with anxiety with his service-connected PTSD.  However, the RO did not increase the assigned 50 percent rating.  In a June 2016 rating decision, the RO granted entitlement to a TDIU, effective August 31, 2015.  However, the Board must still consider whether the Veteran is entitled to a TDIU prior to this date.  The Board has recharacterized the issues on appeal on the title page accordingly.

The issues of entitlement to service connection for a bilateral knee disability and a left hip disability; entitlement to an initial increased rating in excess of 50 percent for PTSD with depressive disorder with anxiety; and entitlement to a TDIU prior to August 31, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  The preponderance of the medical evidence is against a finding that the Veteran currently has IBS.

3.  The preponderance of the medical evidence is against a finding that the Veteran currently has chronic fatigue syndrome.

4.  The preponderance of the evidence is against a finding that the Veteran's osteoarthritis of the right ankle was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service, to include undiagnosed illness.  

5.  The preponderance of the evidence is against a finding that the Veteran currently has a right hip disability.

6.  The preponderance of the evidence is against a finding that the Veteran's chronic right wrist sprain was initially manifested in service or is otherwise etiologically related to service, to include undiagnosed illness.  

7.  The preponderance of the evidence is against a finding that the Veteran currently has a left wrist disability.

8.  The preponderance of the evidence is against a finding that the Veteran currently has a bilateral elbow disability.

9.  The preponderance of the evidence is against a finding that the Veteran's osteoarthritis of the left shoulder was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service, to include undiagnosed illness.  

10.  The preponderance of the evidence is against a finding that the Veteran currently has a right shoulder disability.

11.  The Veteran's joint pain in his right ankle, right wrist, and left shoulder has  been attributed to known clinical diagnoses.

12.  The preponderance of the evidence is against a finding that the Veteran has generalized joint pain manifested by objective indications of chronic disability of the right hip, left wrist, bilateral elbows, or right shoulder.




CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS, including as due to undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for chronic fatigue syndrome, including as due to an undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for service connection for osteoarthritis of the right ankle, including as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2017).

4.  The criteria for service connection for a right hip disability, including as due to an undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The requirements for service connection for a chronic right wrist sprain have not been met, including as due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for service connection for a left wrist disability, including as due to an undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

7.  The criteria for service connection for a bilateral elbow disability, including as due to an undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

8.  The criteria for service connection for osteoarthritis of the left shoulder, including as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2017).

9.  The criteria for service connection for a right shoulder disability, including as due to an undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in August 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted in the Introduction, in March 2013, the Board remanded the matters for further development.  The Board finds there has been substantial compliance with its March 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  
If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis.").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      IBS 

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He seeks entitlement to service connection for IBS, claimed as gastrointestinal symptoms, to include as being due to undiagnosed illness.

Service treatment records show that in January 1991, the Veteran was treated for possible intestinal virus.  At that time, he complained of problems with his stomach as well as having diarrhea.  On separation examination in March 1991, the Veteran made no complaints about his digestive system, and his digestive system was found to have no abnormalities.  

At a March 1997 VA Persian Gulf Evaluation, the Veteran complained of often experiencing diarrhea and irritable bowels.  He was diagnosed with irritable bowel syndrome.  

On VA examination in June 1997, the Veteran reported that during his service in the Persian Gulf, he ate private food that was not supplied by the military but washed and bathed in the local water.  He complained that since that time, he had experienced irritable bowel symptoms about twice a year.  He stated that these episodes of diarrhea would last 24 hours.  He indicated that there would be no blood in the stool, but there would appear to be quite a bit of flatus and mucus that occurred about three times a day for one day twice a year.  The examiner found that due to the infrequency of the Veteran's episodes, it was very difficult to apply any type of diagnosis, and therefore, no diagnosis would be rendered for the Veteran's bowel problem.  The examiner noted that the Veteran's symptoms could be as simple as a 24 hour flu that occurred twice a year, but he found it to be doubtful that the Veteran suffered from any chronic type of syndrome.  

A November 2002 private medical report indicates that the Veteran was treated for nausea, frequent vomiting, abdominal cramping, and copious diarrhea.  

An October 2008 VA treatment record notes referral to the gastrointestinal clinic due to complaints of upset stomach off and on.  A December 2008 gastrointestinal consultation notes chronic constipation.

Pursuant to the Board's March 2013 remand, the Veteran was afforded a VA examination in August 2015.  The examiner indicated that the Veteran did not currently have, and had never been, diagnosed with an intestinal condition.  The examiner noted that the Veteran reported a history of problems with flare-ups of diarrhea with anxiety with his PTSD.  The examiner noted that the Veteran denied any diarrhea with better control of his PTSD.  The examiner noted that the Veteran complained of chronic constipation requiring continuous medication.  The examiner found that the Veteran's constipation was most likely secondary to the medications for pain of the service-connected back and PTSD.  The examiner found it was not likely secondary to undiagnosed illness.  The examiner found it was also secondary to the anxiety episodes associated with the PTSD.

Although the March 1997 VA Persian Gulf Evaluation noted a diagnosis of irritable bowel syndrome, this diagnosis was rendered outside the current appeal period, and a review of the most probative evidence of record does not support a diagnosis of IBS to account for the Veteran's current complaints at any time during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the August 2015 examiner indicated that the Veteran did not currently have, and had never been, diagnosed with an intestinal condition.  The August 2015 examiner instead related the Veteran's complaints of constipation to the medications he took for his service-connected PTSD and back.  The examiner also related the Veteran's complaints of diarrhea to his service connected PTSD with anxiety, noting that the Veteran denied any diarrhea with better control of his PTSD.  The Board also notes that the June 1997 examiner found that due to the infrequency of the Veteran's episodes, it was doubtful that the Veteran suffered from any chronic type of syndrome.  The Board finds the June 1997 and August 2015 findings that the Veteran did not have a current intestinal condition, to include IBS, more probative than the March 1997 diagnosis of IBS because these findings were accompanied by a supporting rationale and attributed the intestinal complaints of diarrhea and constipation to other causes.  

As such, the most probative medical evidence of record shows that the Veteran has not been diagnosed with IBS at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225.  

To the extent that the Veteran has intestinal symptoms of diarrhea and constipation, this is akin to pain, and standing alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001);  see also 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  While the Veteran may experience some intestinal symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

The Board is aware that the August 2015 examiner attributed the Veteran's symptoms of constipation to the medications used to treat his service-connected PTSD with depressive disorder with anxiety and his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis, and his symptoms of diarrhea to his service-connected PTSD with anxiety.  The Board will address these findings in the Remand below.

Finally, the Board finds that the Veteran's intestinal symptoms of constipation and diarrhea are not due to an undiagnosed illness, as they have been attributed to other causes.  See August 2015 VA examination report.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.

      Chronic Fatigue Syndrome

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He seeks entitlement to service connection for chronic fatigue syndrome, to include as being due to undiagnosed illness.

Service treatment records are negative for any complaints, treatment, or diagnoses of chronic fatigue syndrome.  

At a March 1996 VA Persian Gulf Evaluation, the Veteran was noted to have complained about fatigue.  

On VA examination in June 1997, the Veteran complained that since his return from service in the Persian Gulf, he had experienced fatigue.  The examiner explained that there was set criteria which had to be met for a diagnosis of chronic fatigue syndrome.  The first of the major criteria was noted to be a new onset of persistent or relapsing, debilitating fatigue that did not resolve with rest and reduced the daily activity to at least 50 percent of normal activity.  The examiner found that at this time, the Veteran did not experience this problem.  

At a March 2009 VA examination, the Veteran complained of having experienced a gradual onset of fatigue.  He reported that he would usually awaken with fatigue and was totally fatigued all the time.  The examiner explained that by definition, chronic fatigue syndrome had to come on suddenly.  However, because the Veteran had indicated that the onset of his fatigue had been more of a slow process, the examiner found that it was not likely that the Veteran had chronic fatigue syndrome.  Instead, the examiner diagnosed the Veteran with idiopathic fatigue syndrome.  He indicated that the idiopathic fatigue syndrome may be secondary to PTSD or depression, but no opinion would be rendered because of the pending psychiatric evaluation.      

Pursuant to the Board's March 2013 remand, the Veteran was afforded a VA examination in August 2015.  The Veteran complained of a gradual development of fatigue.  The examiner noted that the Veteran had the following symptoms of chronic fatigue syndrome: neuropsychological symptoms and sleep disturbance.  The examiner found that these symptoms were most likely secondary to his service-connected PTSD.  The examiner found that the Veteran did not have a diagnosis of chronic fatigue syndrome.

As such, the most probative medical evidence of record shows that the Veteran has not been diagnosed with chronic fatigue syndrome at any time during the course of the appeal.  While the Veteran is competent to give evidence about observable symptoms such as fatigue, he is not competent to diagnose a medical condition such as chronic fatigue syndrome.  Layno v. Brown, 6 Vet. App. 465 (1994).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225.  

The Board acknowledges that the August 2015 examiner found that the Veteran had neuropsychological and sleep disturbance symptoms.  However, the examiner attributed these symptoms to his service-connected PTSD.  The Board notes that the Veteran is rated at 50 percent for his service-connected PTSD with depressive disorder with anxiety under 38 C.F.R. § 4.130 (Mental disorders), Diagnostic Code 9411 (PTSD).  As noted above, chronic sleep impairment is specifically addressed in the rating criteria as a symptom of a mental disorder.  Thus, to the extent that the Veteran experiences fatigue from the sleep disturbance symptoms from his service-connected PTSD, to further compensate him for this symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2017) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided).

Finally, the Board finds that the Veteran's neuropsychological and sleep disturbance symptoms are not due to an undiagnosed illness, as they have been attributed to another cause.  See August 2015 VA examination report.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.

      Right Ankle, Bilateral Wrist, Bilateral Shoulder, Right Hip, and Bilateral Elbow

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He seeks entitlement to service connection for multiple joint disabilities, to include as being due to undiagnosed illness.

Service treatment records show that in July 1988, the Veteran was treated for a left ankle strain after he had a twisting injury.  Service treatment records are otherwise negative for any orthopedic complaints (other than for a lumbar spine disability).  On separation examination in March 1991, the Veteran made no complaints regarding his joints (other than for a lumbar spine disability), and he was found to have no orthopedic abnormalities (other than for a lumbar spine disability).  The Board notes that service connection has already been granted for left ankle and lumbar spine disabilities.

On VA examination in March 2009, the Veteran complained of generalized pain to all the joints and muscles that had its onset after his service in the Persian Gulf War.  He reported that he had generalized stiffness to all the joints.  He was found to have undiagnosed generalized joint and muscle pain.  

In a May 2009 VA addendum opinion, the March 2009 VA examiner indicated that the claims file had been reviewed.  The examiner reported that the Veteran's August 2005 bone scan had revealed no abnormality to any of the joints of the body other than the spine.  It was also noted that the Veteran had complained of multiple joint and muscle pain in his evaluations, and that this had never been explained.  Therefore, the examiner found that this was an undiagnosed problem.  

The examiner recommended referral to an orthopedic specialist if there were further questions concerning the possible cause for the Veteran's unexplained joint and muscle pain.  It was noted that the closest orthopedic specialist was at John Cochran VA Medical Center.  The examiner explained that since pain was subjective and no testing evaluation had been done to prove or disprove the Veteran's complaints of pain, he was unable to give any other diagnosis.  The examiner indicated that he could find no other cause for the Veteran's complaints.  

Pursuant to the Board's March 2013 remand, the Veteran was afforded VA joint examinations in August 2015.  The examiner noted that an orthopedic specialist, as requested by the Board's remand, was not available.  The examiner indicated that a bone scan performed on that date was negative.

During the August 2015 ankle examination, the Veteran denied any problems with the right ankle.  All clinical findings were normal, and there was no evidence of pain on examination.  The examiner did not diagnose a right ankle disability.  

During the August 2015 hip examination, the Veteran complained of pain to the posterior left hip.  The examiner noted that the location of the pain was not in the hip but rather the lower back.  The examiner found that the Veteran did not have a current right hip diagnosis.  All clinical findings pertaining to the right hip were normal.  The examiner noted that the Veteran denied problems with the hips and a bone scan was negative.

During the August 2015 wrist examination, the examiner noted a diagnosis of a chronic right wrist sprain.  The Veteran complained of reoccurring pain across the base of the right wrist with increased pain with repetition of usage over time.  The examiner noted that a chronic strain was noted in the right wrist, but no abnormality or treatment was noted during service.  The examiner found that no undiagnosed illness was noted.  The examiner opined that with the lack of evidence found, the chronic right wrist sprain was less likely secondary to service.  The examiner did not find a left wrist disability.  The Veteran did not have any complaints regarding the left wrist and clinical findings pertaining to the left wrist were all within normal limits. 

During the August 2015 elbow examination, the Veteran denied any injury or problems with the elbows.  All clinical findings pertaining to the elbows were within normal limits.  The examiner did not diagnose any bilateral elbow disability.

During the August 2015 shoulder examination, the examiner noted that the Veteran complained of occasional pain to the posterior aspects of the shoulders.  The examiner indicated that the area referenced by the Veteran was the back, not the shoulder.  The examiner did not render any shoulder diagnosis, noting that no abnormalities or problems of the shoulders was noted at that time.

In January 2016, an orthopedic specialist reviewed the August 2015 examinations and provided an opinion.  The orthopedic specialist noted that most of the medical evidence in the claims file pertained to the Veteran's service-connected back disability.  The orthopedic specialist noted that the August 2015 examiner did not render a diagnosis for the Veteran's shoulder complaints, as the examiner found that these complaints were actually back pain.  The examiner noted that the radiologist who reviewed the nuclear medicine bone scan done in August 2015 stated the "pattern of findings does not raise suspicion of metastatic bone disease."  The orthopedic specialist noted that although there was no specific mention of any abnormal uptake in the peripheral joints, in his review, he noticed increased uptake in the sacroiliac joints, the ankles, and very minimal uptake (which may be normal) in the shoulders, elbows, wrists, and knees.  The orthopedic specialist recommended that the Veteran be evaluated for an autoimmune or rheumatologic disease to determine if there was an underlying diagnosis for his polyarthralgias.

Pursuant to the recommendations in the August 2015 opinion, in April 2016, the Veteran was again afforded VA examinations.

In the April 2016 non-degenerative arthritis examination, the examiner noted that although the Veteran had several musculoskeletal issues, they did not seem to fit a pattern of any non-degenerative arthritis condition.  The examiner therefore found that there was no objective evidence to render a diagnosis at that time.

During the April 2016 ankle examination, the examiner diagnosed osteoarthritis of the right ankle.  X-ray imaging revealed mild ankle and subtalar joint osteoarthritic change.  The Veteran described an injury to the left ankle during service, but not the right ankle.  The examiner found that it was less likely than not that the Veteran's osteoarthritis of the right ankle was incurred in or caused by a specific in-service illness, event, or injury, as the Veteran's medical records lack documentation from service until present of a chronic right ankle condition.

During the April 2016 hip examination, the examiner did not render any right hip diagnosis.  During the examination, the Veteran complained of left hip pain only.  Clinical findings pertaining to the right hip were all within normal limits.

During the April 2016 wrist examination, the examiner diagnosed a chronic right wrist sprain.  The Veteran reported that he did not remember a certain incident of onset.  He noted that he had always been able to sprain it easily, and it hurt.  He noted flares twice per month, which caused increased pain and trouble holding things.  The examiner noted that a 2015 bone scan was negative, and April 2016 x-rays of the bilateral wrists were unremarkable.  The examiner found that it was less likely than not that the Veteran's chronic right wrist sprain was incurred in or caused by a specific in-service illness, event, or injury, as there was no documentation of a chronic right wrist sprain in service.  The examiner also noted that the service-connected left ankle strain and right wrist condition could not be related.  The examiner did not find a left wrist disability.  The Veteran did not have any complaints regarding the left wrist and clinical findings pertaining to the left wrist were all within normal limits. 

During the April 2016 elbow examination, the examiner found that the Veteran did not have a current bilateral elbow diagnosis, as there was no objective evidence of a bilateral elbow disability.  Bilateral elbow x-rays were unremarkable and all clinical findings were within normal limits.

During the April 2016 shoulder examination, the examiner diagnosed left shoulder osteoarthritis.  X-ray imaging of the left shoulder revealed mild AC and Glenohumeral joint space narrowing, suggestive of early osteoarthritic changes.  The examiner found no objective evidence to render a diagnosis related to the claimed right shoulder condition at that time.  X-ray imaging of the right shoulder was unremarkable.  The Veteran denied shoulder injury/pain.  The examiner found that the Veteran's left shoulder osteoarthritis was less likely than not incurred in or caused by a specific in-service illness, event, or injury, as the medical records do not support a chronic left shoulder condition from service to the present.

The Board finds that the weight of the evidence is against a finding that the Veteran's current osteoarthritis of the right ankle, chronic right wrist sprain, and osteoarthritis of the left shoulder are etiologically related to the Veteran's active duty service.  

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated osteoarthritis of the right ankle or left shoulder to a compensable degree within one year of discharge from active duty.  To the contrary, the first findings of osteoarthritis of the right ankle and left shoulder were by x-ray imaging in April 2016, about 25 years post-service.  As such, service connection for osteoarthritis of the right ankle and left shoulder cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.
 
Regarding an award of service connection on a direct basis, the preponderance of the evidence is against a finding that the osteoarthritis of the right ankle, chronic right wrist sprain, and osteoarthritis of the left shoulder are related to any incident of service.  The most probative evidence on this matter is from the August 2015 examiner, who found that the chronic right wrist sprain was less likely related to service, given the lack of abnormality or treatment for the right wrist during service, and the April 2016 examiner, who found that the Veteran's osteoarthritis of the right ankle and left shoulder was less likely than not incurred in or caused by a specific in-service illness, event, or injury, as the medical records did not support a chronic right ankle or left shoulder condition from service to the present.  The Board finds the VA opinions to be adequate and reliable and affords them great probative weight.  Moreover, these opinions stand uncontradicted by any other competent opinion of record.

With respect to the claimed right hip, left wrist, bilateral elbow, and right shoulder disabilities, the relevant medical evidence of record does not include any diagnosis for the right hip, left wrist, bilateral elbows, or right shoulder.  As such, the medical evidence shows that the Veteran has not been diagnosed with any clinically pertinent right hip, left wrist, bilateral elbow, or right shoulder disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225.  

Finally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. §  3.317.  

As the Veteran has been given clinical diagnoses of osteoarthritis of the right ankle, a chronic right wrist sprain, and osteoarthritis of the left shoulder, service connection cannot be granted for the Veteran's complaints of generalized joint pain as due to an undiagnosed illness with respect to these disabilities.  As such, service connection for osteoarthritis of the right ankle, a chronic right wrist sprain, and osteoarthritis of the left shoulder cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

With respect to the right hip, left wrist, bilateral elbows, and right shoulder, the Board notes that the Veteran reports generalized joint pain, and has not specifically reported problems with his right hip, left wrist, bilateral elbows, and right shoulder.  In this regard, in the August 2015 and April 2016 VA examinations, he specifically denied any problems with his right hip, left wrist, bilateral elbows, and right shoulder.   Additionally, in his March 2009, August 2015, and April 2016 VA examinations, all clinical findings pertaining to the right hip, left wrist, bilateral elbows, and right shoulder were within normal limits.  The Board acknowledges that the March 2009 examiner found "undiagnosed generalized joint and muscle pain."  However, given the Veteran's explicit denial of any problems with his right hip, left wrist, bilateral elbows, and right shoulder during the August 2015 and April 2016 VA examinations, and the normal clinical findings on examination, the Board finds that these claims do not meet the criteria under  38 C.F.R. §§ 3.317(a)(3) and (4), namely "[o]bjective indications of chronic disability" that has existed for 6 months or more.  As such, service connection for a chronic disability manifested by joint pain of the right hip, left wrist, bilateral elbows and right shoulder cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Accordingly, the claims are denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for IBS, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for osteoarthritis of the right ankle, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a right hip disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a chronic right wrist sprain, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a left wrist disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a bilateral elbow disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for osteoarthritis of the left shoulder, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a right shoulder disability, to include as due to undiagnosed illness, is denied.


REMAND

With respect to the claim for entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness, the most recent April 2016 VA examiner diagnosed bilateral patellar enthesopathy.  The examiner found that this was likely a condition/disorder from the Veteran's childhood.  The Board finds that this opinion does not contain adequate rationale.  As such, a remand is warranted for an addendum opinion which addresses the nature and etiology of the diagnosed bilateral patellar enthesopathy.

With respect to the claim for entitlement to service connection for a left hip disability, to include as due to undiagnosed illness, during the August 2015 hip examination, the Veteran complained of pain to the posterior left hip.  The examiner noted that the location of the pain was not in the hip but rather the lower back.  

During the April 2016 hip examination, the examiner diagnosed left hip strain.  The Veteran reported that in 2005, he repeatedly hurt his back, which made him limp.  The Veteran explained that his back pain became steady enough that he limped all the time.  The Veteran reported that he was told he had limped for so long the ball on his femur was no longer round.  The Veteran reported daily pain.  The Veteran reported flare-ups, which he described as increased pain from his back into his hip.  The examiner found that it was at least as likely as not that the Veteran's back/SI joint condition caused his body mechanics to become abnormal.  The examiner  opined that it was less likely than not that the Veteran's hip condition was incurred in or caused by a specific in-service illness, event, or injury.  The examiner noted that the Veteran complained of left hip pain, which was actually attributable to his chronic back pain with sciatica.  The examiner noted that the Veteran's service treatment records did not show any documentation of any hip conditions during service.

The Board finds that remand is warranted for an addendum opinion which addresses the nature and etiology of the claimed left hip disability.  In particular, the examiner should clarify whether the Veteran has a separately diagnosed left hip disability that is secondary to his service-connected back disability (caused or aggravated by), or whether the Veteran's left hip complaints are actually symptoms of the service-connected back disability.

With respect to the claim for an initial increased rating in excess of 50 percent for PTSD with depressive disorder with anxiety, the evidence indicates that the Veteran's PTSD with depressive disorder with anxiety displays symptoms that are not contemplated by the rating criteria for a mental disorder.  In this regard, the August 2015 examiner attributed the Veteran's symptoms of constipation to the medications used to treat his service-connected PTSD with depressive disorder with anxiety and his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis, and his symptoms of diarrhea to his service-connected PTSD with anxiety.

Given these symptoms, it would be appropriate for the Director of VA's Compensation Service to consider whether an extraschedular rating is appropriate for the Veteran's PTSD with depressive disorder with anxiety.  The Board is unable to consider the assignment of an extraschedular rating in the first instance. Accordingly, after completing any other development deemed necessary, the RO/AMC should refer the extraschedular component of the Veteran's increased rating PTSD claim to the Director of VA's Compensation Service.  The Board also notes that the evidence discussed above suggests that the Veteran's service-connected lumbar spine degenerative joint disease with ankylosing spondylitis displays symptoms that are not contemplated by the rating criteria for the spine (constipation caused by medications used to treat the back).  Although the Board does not have jurisdiction over this claim, any extraschedular consideration should also consider the collective impact of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b) (2017).

With respect to the claim for entitlement to a TDIU prior to August 31, 2015, the Board concludes that further development and adjudication of the Veteran's claim for an initial increased rating for the service-connected PTSD may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined). 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, return the claims file to the examiner who 
	provided the April 2016 opinion regarding the 
	Veteran's claimed bilateral knee disability to obtain an 
	addendum opinion.  If the April 2016 examiner is 
	not available, the claims file should be reviewed by
   another examiner.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another 
   VA examination.  The examiner is asked to:

a) Indicate if the diagnosed bilateral patellar enthesopathy constitutes a congenital defect, a congenital disease, or an acquired disorder or injury;

(For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while a congenital disease is "capable of improving or deteriorating.")

b) If the Veteran has a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c) If the Veteran has a congenital disease, opine whether this disease or disorder clearly and unmistakably (obviously or manifestly) existed prior to the Veteran's active service and, if so, whether it was clearly and unmistakably NOT aggravated by service;

(In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.)

d) If the examiner finds that the bilateral patellar enthesopathy is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.   Then, return the claims file to the examiner who 
	provided the April 2016 opinion regarding the 
	Veteran's claimed left hip disability to obtain an 
	addendum opinion.  If the April 2016 examiner is 
	not available, the claims file should be reviewed by
   another examiner.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another 
   VA examination.  The examiner is asked to:

(a) Clarify whether the Veteran has a diagnosed left hip disability, separate from his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis.

The examiner should reconcile any findings with the August 2015 and April 2016 examination findings, to include the diagnosis of a left hip strain.

If the Veteran has a currently diagnosed left hip disability, separate from his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis, the examiner should:

(b) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed left hip disability was caused by the service-connected lumbar spine disability.

(c) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed left hip disability was permanently worsened beyond normal progression (aggravation) by the service-connected lumbar spine disability.

In formulating the opinions, the examiner should note and discuss the Veteran's reports that he was told he had limped for so long (due to his service-connected lumbar spine disability), the ball on his femur was no longer round.  The examiner should also note and discuss the April 2016 findings that it was at least as likely as not that the Veteran's back/SI joint condition caused his body mechanics to become abnormal

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.


4.   After completing step 1, along with any other 
	development deemed necessary, refer the case to VA's
   Director, Compensation Service, for consideration of 
   whether the Veteran is entitled to an 
   extraschedular rating for his service-connected PTSD 
with depressive disorder with anxiety, to include consideration of the collective impact of the Veteran's service-connected disabilities (PTSD and lumbar spine) to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.
   
5.   After completing the above development, and any 
	additional development deemed necessary, 
	readjudicate the claims, to include entitlement to a
TDIU prior to August 31, 2015.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


